By Judge Leslie M. Alden
This matter came before this Court on June 29, 2007, on Defendant’s Motion and Notice of Special Appearance to Contest Jurisdiction. After considering counsels’ arguments and briefs, the Court finds that Plaintiff Somrak Guaglione has been an actual bona fide resident and domiciliary of this Commonwealth for the six months preceding the commencement of this suit as required by Va. Code Ann. § 20-97, allowing Ms. Guaglione to properly file a complaint for divorce.
Hiles v. Hiles, 164 Va. 131, 178 S.E. 913 (1935), establishes the proposition that a person may maintain her previously established residency in Virginia despite a temporary sojourn out of the state. Hiles, 164 Va. at 137. To maintain this residency, the party must in good faith maintain a permanent abode in the State during her absence. Id. The absence from the state may be of long duration. Id. at 138. If the absence is of long duration, there must be some evidence of “concurring acts or forbearances to act which tend to show the actual continued maintenance in good faith of some place or locality in Virginia as and for his permanent abode.” Id.
Based on the facts as pleaded in the Complaint, particularly the couple’s payment of taxes in Virginia, the Court finds that Ms. Guaglione has sufficiently met the residency requirement of Va. Code Ann. § 20-97.
*465Residence combined with the intent to remain prove domicile. Blackson v. Blackson, 40 Va. App. 507, 579 S.E.2d 704 (2003). Based on the facts as pleaded in the Complaint, the Court finds that Ms. Guaglione has been a domiciliary of the Commonwealth for the six months preceding the commencement of this suit.
The Court further finds that it has in rem jurisdiction over this divorce case pursuant to Va. Code Ann. § 20-97. Plaintiff has met her burden of proving domicile and residence. Additionally, the Court may exercise in personam jurisdiction over the Defendant in this divorce proceeding under Va. Code Ann. § 8.01-328.1(A)(9) upon proof of proper service of process upon the Defendant pursuant to the Code of Virginia.
The Court denies Defendant’s Motion Contesting Jurisdiction.